FORM OF NEW ENGLAND BANCSHARES, INC.AMENDED AND RESTATED 2008 SEVERANCE PLAN (As Amended and Restated Effective as of January 1, 2008) ARTICLE I ESTABLISHMENT OF THE PLAN This New England Bancshares, Inc. (“Company”) Amended and Restated 2008 Severance Plan (the “Plan”) amends and restates the Enfield Federal Savings and Loan Association Employee Severance Compensation Plan that was effective June 4, 2002.The Company has herein restated the Plan with the intention that the Plan shall at all times satisfy Section 409A of the Code (as defined herein) and the regulations thereunder and to make certain changes.The provisions of the Plan shall be construed to effectuate such intentions. ARTICLE II PURPOSE OF THE PLAN The purpose of this Plan is provide specified benefits to certain employees as provided herein whose employment is terminated in connection with or within twenty-four (24) months following a Change in Control (as defined herein). ARTICLE III DEFINITIONS AND CONSTRUCTION 3.1Definitions Whenever used in the Plan, the following terms shall have the meanings set forth below. (a)“Annual Compensation” shall mean all cash compensation paid or accrued by the Employer with respect to the Participant’s service during the 12-consecutive month period ending on the last business day of the month preceding the date the
